Fletcher, J.,
delivered the opinion of the court.
The sole question here for decision is as to the power of Justice Moreland to approve an appeal bond in a ease tried by another justice. Section 83 of the Cbde of 1906, as construed many times by this court, makes it necessary to the validity of an appeal from a justice’s court that the appeal bond shall be presented to and approved by the justice who tried the case within five days after the rendition of the adjudgment. This rule is recognized by the appellant, who insists that he is absolved from its operation by reason of the fact that the case was begun before Moreland, and that Moreland in fact sat as part of the court on the trial. But Moreland, upon suggestion of his disqualification by reason of kinship, had, as provided by law in such cases, transferred the cause, and the circuit judge found as a fact that he did not further participate as a justice in the trial. We cannot. overthrow this finding on the showing made by this record.
The appeal was properly dismissed, and the judgment is affirmed.